Exhibit 10.5

AMENDMENT NO. 5 TO AMENDED AND RESTATED LOAN AGREEMENT

THIS AMENDMENT NO. 5 TO AMENDED AND RESTATED LOAN AGREEMENT (this “Amendment”)
is made and entered into as of August 4, 2009, with respect to that certain
Amended and Restated Loan Agreement dated as of August 8, 2007 (as amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”), by and among JARDEN RECEIVABLES, LLC, a Delaware limited liability
company, as “Borrower”, JARDEN CORPORATION, a Delaware corporation, as “Jarden”
or “Servicer”, THREE PILLARS FUNDING LLC, a Delaware limited liability company
(together with its successors and permitted assigns), as “Lender”, and SUNTRUST
ROBINSON HUMPHREY, INC., a Tennessee corporation, as “Administrator”.
Capitalized terms used and not otherwise defined herein are used with the
meanings attributed thereto in the Loan Agreement.

BACKGROUND

The parties wish to amend the Loan Agreement on the terms and subject to the
conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto agree as follows:

1. Amendments. The Loan Agreement is hereby amended by amending and restating
Section 10.2.5 of the Loan Agreement to read in its entirety as follows:

“10.2.5 Dilution Ratio. The Dilution Ratio shall equal or exceed 9.00% on a
rolling three-month average basis for any Calculation Period.”

2. Representations. In order to induce the Administrator and the Lender to enter
into this Amendment, the Borrower hereby represents and warrants to the
Administrator and the Lender that, after giving effect to the amendments in
Section 1 above, no Significant Event or Unmatured Significant Event exists and
is continuing as of the date hereof.

3. Effectiveness. This Amendment shall become effective and shall inure to the
benefit of the Borrower, the Lender, the Administrator and their respective
successors and assigns when the Administrator shall have received one or more
counterparts of this Amendment, duly executed and delivered by each of the
parties hereto.

4. Ratification. Except as expressly amended above, the Loan Agreement remains
unaltered and in full force and effect and is hereby ratified and confirmed.

5. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
NEW YORK.



--------------------------------------------------------------------------------

6. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by facsimile
shall be effective as delivery of a manually executed counterpart of this
Amendment.

[signature pages begin on next page]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

JARDEN RECEIVABLES, LLC, AS BORROWER By:  

/s/ Richard T. Sansone

Name:  

Richard T. Sansone

Title:  

VP, Sunbeam Products, Inc. (Manager and Sole Member)

JARDEN CORPORATION, AS INITIAL SERVICER By:  

/s/ Richard T. Sansone

Name:  

Richard T. Sansone

Title:  

SVP and Chief Accounting Officer



--------------------------------------------------------------------------------

THREE PILLARS FUNDING LLC, AS LENDER By:  

/s/ Doris J. Hearn

Name:  

Doris J. Hearn

Title:  

Vice President

SUNTRUST ROBINSON HUMPHREY, INC., AS ADMINISTRATOR

 

By:  

/s/ Joseph R. Franke

Name:  

Joseph R. Franke

Title:  

Director